         Case 1:19-cr-00679-LGS Document 23 Filed 05/20/20 Page 1 of 1




                                                               May 18, 2020

                                               Application GRANTED. The Court construes this letter
                                               motion (Dkt. No. 22) and the attached Exhibit A (Dkt. No.
                                               22-1) as Defendant Saunders' waiver of his right to be
BY ECF AND EMAIL                               present at the June 4, 2020, conference.
Honorable Lorna G. Schofield
United States District Judge
                                               Defendant Saunders shall appear telephonically at the
Southern District of New York
                                               June 4, 2020, conference at 11:20 a.m., by calling (888)
40 Foley Square Room 201
New York, New York 10007                       363-4749 and using access code 558-3333 at the
                                               appointed time. The Clerk of Court is respectfully
Re:    United States v. Samuel Saunders        directed to close the open motion at Dkt. No. 22. SO
       19 Cr. 679 (LGS)                        ORDERED.
                                               Dated: May 20, 2020
Dear Judge Schofield:                          New York, New York

       We respectfully write on behalf of our client Samuel Saunders, in response to the Court’s
Order dated May 4, 2020, to advise the Court that we have spoken with Mr. Saunders regarding
the conference scheduled for June 4, 2020. After being fully informed of his rights, he has
advised us that he waives his right of personal appearance for the conference but would like to
appear telephonically. It was not possible to have Mr. Saunders personally sign a waiver, but we
provide the Court with a personal appearance waiver and consent to appear by telephone, which
we have signed on behalf of Mr. Saunders. See Exhibit A.

                                                    Respectfully submitted,

                                                    /s/
                                                    Robert M. Baum
                                                    Ariel Werner
                                                    Assistant Federal Defender




cc:    Adam Hobson, Esq.
       Assistant United States Attorney
       Southern District of New York
       One St. Andrews Plaza
       New York, NY 10007
